Citation Nr: 1203021	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-48 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for residuals of a head injury.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.
 
3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and an adjustment disorder.  
 
 
REPRESENTATION
 
Appellant represented by: Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 INTRODUCTION
 
The Veteran served on active duty for training in the U.S. Army Reserve from November 1978 to June 1979.  He is service connected for lipomatosis.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of August 2007 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 
 
The United States Court of Appeals for Veterans Claims (Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant case, the record contains diagnoses of anxiety, adjustment disorder and depression.  Accordingly, the issue has been rephrased to include all diagnosed psychiatric disabilities.
 
The issues of entitlement to an increased rating for lipomatosis and entitlement to service connection for a back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.
 
 
FINDINGS OF FACT
 
1.  Chronic residuals of a head injury clearly and unmistakably existed prior to service. 
 
2.  Pre-existing residuals of a head injury clearly and unmistakably did not permanently increase in severity during the appellant's active duty for training service. 
 
3.  An October 1991 rating decision denied entitlement to service connection for schizophrenia on the basis that there was no evidence of a current diagnosis of that disorder.  The Veteran did not appeal that decision and it became final. 
 
4.  The evidence submitted since the October 1991 rating decision, by itself or when considered in connection with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim. 
 
5.  The appellant has not been diagnosed with PTSD. 
 
6.  There is no competent evidence of a nexus between any diagnosed psychiatric disorder, to include a major depressive disorder and generalized anxiety disorder, and service. 
 
 
CONCLUSIONS OF LAW
 
1.  The presumption of soundness for residuals of a head injury at entrance is rebutted, and any such residuals were not aggravated during service.  38 U.S.C.A. §§ 101(24), 1101,1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011). 
 
2.  The October 1991 rating decision is final.  New and material evidence has been submitted to reopen the claim for entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156(a), 3.159 (2011). 
 
3.  An acquired psychiatric disorder, to include posttraumatic stress disorder, depression, an adjustment disorder and anxiety was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101 (24), 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307. 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA
 
Initially, the Board notes that in regard to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a nervous condition, notice under the Veterans Claims Assistance Act of 2000 (VCAA) was not provided, however, as the claim is being reopened any notice deficiency with regard to that issue is non-prejudicial.  
 
In regard to the remaining issues, the requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in June 2007, July 2008 and August 2008 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  It also notified the Veteran how disability evaluations and effective dates are assigned. 
 
VA has fulfilled its duty to assist the claimant, including obtaining service records and private medical records identified by the Veteran.  The Veteran has submitted records as well.  
 
The Board acknowledges that a VA examination has not been provided, however, an examination was not necessary to decide the merits of this claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Admittedly, the threshold for the duty to provide an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, the evidence of record is sufficient to decide the claims.  

In regard to the head injury, as will be discussed below, the injury clearly and unmistakably pre-existed service and there is not a scintilla of evidence that any preservice residuals were aggravated in service.  As such, an examination is not needed.  Id.  Regarding the psychiatric disabilities, the claimed stressors are completely unrelated to service.  Moreover, there is no diagnosis of PTSD of record.  As such, an examination is not needed prior to deciding the claim.  
 
The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

I.  Request to reopen
 
Service connection for schizophrenia was denied in a rating decision of October 1991 on the basis that the disorder was not demonstrated.  The Veteran did not appeal that decision and it became final. 38 U.S.C.A. § 7105.
 
A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
The claim of entitlement to service connection for a psychiatric disorder was previously denied because the evidence did not show that the Veteran had been diagnosed with schizophrenia.  Evidence considered in October 1991 included service medical treatment records.  Since that rating decision VA outpatient treatment records have been submitted showing diagnosis of and treatment for anxiety, depression and adjustment disorder.  The record now contains a diagnosis of an acquired psychiatric disorder, and such evidence cures a previous evidentiary defect.  Hence, the evidence provided is new and material.  The claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108; Clemons.
 
II. Service connection
 
At the outset the Board has reviewed all the evidence in the Veteran's claims file to include his written contentions, VA medical records, and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 
 
To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
 
A. Head injury
 
The Veteran seeks service connection for a head injury which he argues he incurred prior to service.  
 
Generally, veterans are presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of sound condition provides: 
 
[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 
 
38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2011). 
 
This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby, 1 Vet. App. at 227. 
 
A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. § 3.304(b)(1) . 
 
In Cotant v. Principi, 17 Vet. App. 116 (2003), the United States Court of Appeals for Veterans Claims (Court) determined that 38 U.S.C.A. § 1111 mandates that, to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See also VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is on the government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service, and that it was not aggravated in service.  Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The word "unmistakable" means "an item cannot be misinterpreted and misunderstood, i.e., it is undeniable."  Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. App. 412 (1996). 
 
A May 1978 entrance examination shows that clinical evaluation of the Veteran's head, face, neck and scalp showed normal findings.  Thus, the Veteran is entitled to the presumption of soundness pertaining to his head.  The Board must next determine whether, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness is rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated during service. 
 
The Board has carefully reviewed the evidence of record, and finds that residuals of a head injury clearly and unmistakably existed prior to entrance into service.  In this regard, in the Veteran's May 1978 Report of Medical History he reported suffering a scalp laceration eight years prior, as well as a chipped tooth in a car wreck.  Moreover, private treatment records from May 1977 show that the Veteran suffered head trauma in a motor vehicle accident prior to service.  Finally, in statements and submissions by the Veteran, he himself has stated that he suffered a head injury prior to service.  Accordingly, the Board finds that the head injury pre-existed service.  The evidence is clear and unmistakable that the Veteran had two head injuries prior to service, a scalp injury eight years prior to service entrance as reported on entrance to service, and a head trauma in a May 1977 motor vehicle accident
 
Therefore, the Board finds that chronic residuals of a head injury clearly and unmistakably existed prior to his entrance into active duty in November 1978. 
 
The question now is whether the head injury was aggravated during service.  See VAOPGCPREC 3-2003 (to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service). 
 
The service medical records reveal no evidence of in-service aggravation.  Indeed, the Veteran does not specifically assert that his head injury was aggravated by service.  Rather, he asserts that he had a head injury prior to service and that he now has anxiety and panic attacks for which he is treated by VA.  The Board has carefully considered this theory, and reviewed the evidence of record, and finds that the pre-existing head injury clearly and unmistakably was not aggravated during service. 
 
Service treatment records are completely silent for any complaints of or treatment for residuals of a head injury.  In May 1979, the Veteran complained of two blackout spells, however, these were noted as part of symptoms reported due to a cold.  No new head injury or head injury residual was noted at the time.  The Veteran recovered from the cold without any sequelae.  

At his March 1979 separation physical the Veteran's head, face, scalp and neck were clinically evaluated as normal.  While the separation physical preceded the actual separation in June 1979, in a statement of medical condition of June 1979 the Veteran asserted that there had been no change in his medical condition since his last separation physical.  
 
Post-service treatment records do not show any complaints of or treatment for any condition or disability associated with residuals of a head injury.  The Board acknowledges that the Veteran has associated his depression and anxiety to his preservice head trauma.  However, VA outpatient treatment records show that the Veteran's anxiety and depression have mostly been associated with his nonservice connected substance abuse.  None of the records show any association between any preexisting head injury and either anxiety or depression reported by the Veteran.
 
As a lay person the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the question of etiology or any psychiatric disorder due to residuals of a head injury go beyond a simple and immediately observable cause-and-effect relationship.  As such, he is not competent to render an opinion addressing the relationship between his psychiatric disabilities and any preservice head injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements do not constitute competent evidence as to the etiology of any psychiatric disorder, nor do they constitute competent evidence showing that a preexisting head injury was aggravated inservice.  Accordingly, the Board finds no competent evidence of a current disability associated with the pre-existing head injury.  Moreover, there is no competent evidence of record showing that the disability was permanently aggravated beyond the natural progress of the disease process during service. 
 
Hence, the Board finds that the presumption of soundness at entrance is rebutted, that the evidence of record clearly and unmistakably shows that the Veteran had chronic residuals of a head injury at service entrance, and the evidence clearly and unmistakably shows that these residuals were not aggravated inservice. Accordingly, entitlement to service connection for a head injury is denied.  The benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B.  Acquired psychiatric disability
 
The Veteran claims entitlement to service connection for a psychiatric disability.  He argues that he currently has a psychiatric disability due to a head injury which pre-existed service and for which he is now treated at the VA.  As held above, however, service connection is not warranted for residuals of a head injury.  38 U.S.C.A. §§ 101(24), 1131.  Given that the record reflects he has been diagnosed with anxiety, depression and adjustment disorder the Board will address other theories of entitlement.
 
Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with the applicable regulatory criteria, which is: a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) as the governing criteria for diagnosing posttraumatic stress disorder. 
 
At the outset, the Board notes that the record is devoid of any competent evidence that the Veteran has posttraumatic stress disorder.  While the Veteran alleges that he has posttraumatic stress disorder, VA outpatient treatment records and private treatment records are completely silent for a diagnosis of PTSD.  Clinical demonstration of a claimed disability is prerequisite for service connection.  There is no valid claim for service connection in the absence of proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without a diagnosis of posttraumatic stress disorder service connection cannot be granted.
 
The record does show postservice diagnoses of, and treatment for, anxiety, depression and an adjustment disorder.  Significantly, service treatment records do not contain any entries related to complaints, symptoms, findings, or treatment for any acquired psychiatric disorder.  The entrance examination of May 1978 and separation physical of March 1979 note the Veteran to be normal psychiatrically.  
 
VA outpatient treatment records show complaints of and treatment for depression, anxiety and adjustment disorder.  Notably, for service connection to be established there must be evidence of an in-service incurrence of the disorder, a present disability, and a link between the two.  While the Veteran has been diagnosed with depression, anxiety and adjustment disorder the evidence does not show that any of these disorders are related to his active duty service.  The service treatment records are silent for any psychiatric complaints, symptoms or findings.  Further, the competent evidence does not demonstrate a nexus between service and any psychiatric disorder to include depression, anxiety, and an adjustment disorder.  In fact, most of the VA outpatient treatment records associate the disorders to his substance abuse noting diagnoses of substance induced conditions.  

The Veteran himself has, in numerous statements and submissions, stated that his current psychiatric disorders are due to a head injury prior to service.  He is not service connected for residuals of a head injury.  At no time has the Veteran argued or alleged that his current psychiatric conditions are due to any event or occurrence in service.  Furthermore, there is no evidence of continuity of symptomatology since service.  Finally, service and post-service treatment records do not reveal any competent evidence of a psychosis during service or a compensably disabling psychosis within a year of the Veteran's separation from active duty.  Indeed, the first indication of anxiety was in 1998 when the Veteran reported symptoms for the previous 6-7 years i.e., since 1991, some 12 years after separation from service.  In sum, there is not a scintilla of evidence whether from medical professionals or from the Veteran himself, showing a relationship between any of the diagnosed psychiatric conditions and service.  Accordingly, service connection must be denied. 
 
 
ORDER
 
Entitlement to service connection for a head injury is denied.
 
New and material evidence having been received the claim of entitlement to service connection for a nervous condition is reopened. 
 
Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety and adjustment disorder, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


